Examiner’s Statement of Reasons for Allowance
Claims 21-40 are allowed over the prior art.
This action is in reply to the Applicant’s correspondence on 04/08/2022.
The filing and approval of the Terminal Disclaimers gives cause for the previous Double Patenting rejection to be hereby withdrawn.
The amendments to claims 21 and 30 give cause for the previous objections to said claims to be hereby withdrawn.
The amendments to claims 21, 23, 34, and 36-38 give cause for the previous 35 U.S.C. 112, second paragraph rejection to be hereby withdrawn.
The following is an Examiner’s statement of reasons for the indication of allowable claimed subject matter.
As per independent claims 21, 30, 37, and 38, generally, the prior art of record, United States Patent No. US 8478799 B2 to Beaverson et al. which shows a namespace file system accessing an object store; and United States Patent No. US 8635679 B2 to Hardt which shows a networked identity framework, fails to teach alone, or in combination, other than via hindsight, at the time the claimed invention was made, the italicized claim elements (i.e., claim 21: “determining whether to allow access to the Business Intelligence Environment based at least on the received user information; and if a determination is made to allow access to the Business Intelligence Environment, identifying a security principal associated with the received user information via previously generated local identifier, which is retrieved from a mapping stored in a memory coupled to the Security Migration Namespace, wherein the Security Migration Namespace is distinct from the External Security Source; and communicating with the Business Intelligence Environment to allow access based on the previously generated local identifier”; claim 30: “a Security Migration Namespace capable of: exposing one or more security principals from the mapping to allow access to the Business Intelligence Environment; retrieving the audit trail for presentation; and wherein the Security Migration System is distinct from one or more External Security Sources that define a plurality of security principals for the Business Intelligence Environment and distinct from the Business Intelligence Environment, and wherein the Security Migration Namespace is distinct from the first Security Namespace”; claim 37: “determining whether to allow access to the Business Intelligence Environment based at least on the received user information; and if a determination is made to allow access to the Business Intelligence Environment, identifying a security principal associated with the received user information via previously generated local identifier, which is retrieved from a mapping stored in a memory coupled to the Security Migration Namespace, wherein the Security Migration Namespace is distinct from the External Security Source; and communicating with the Business Intelligence Environment to allow access based on the previously generated local identifier”; and claim 38: “determining whether to allow access to the Business Intelligence Environment based at least  on the received user information; and if a determination is made to allow access to the Business Intelligence Environment, identifying a security principal associated with the received user information via previously generated local identifier, which is retrieved from a mapping stored in a memory coupled to the Security Migration Namespace, wherein the Security Migration Namespace is distinct from the External Security Source; and communicating with the Business Intelligence Environment to allow access based on the previously generated local identifier”); serving to patently distinguish the invention from said prior art.
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Priority
The current application is a continuation of 16/018005, filed 06/25/2018, now U.S. Patent No. 10,616,203 which is a continuation of 15/601889, filed 05/22/2017, now U.S. Patent No. 10,009,333 which is a continuation of 15/218996, filed 07/25/2016, now U.S. Patent No. 9,660,973 which is a continuation of 13/842347, filed 03/15/2013, now U.S. Patent No. 9,401,904 which claims priority from Provisional Application 61611408, filed 03/15/2012.
Terminal Disclaimer
The terminal disclaimers filed on 04/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,616,203; U.S. Patent No. 10,009,333; U.S. Patent No. 9,660,973; and U.S. Patent No. 9,401,904 has been reviewed and is accepted.  The terminal disclaimers have been recorded.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH L AVERY whose telephone number is (571)272-8627. The examiner can normally be reached M-F 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JEREMIAH L AVERY/Primary Examiner, Art Unit 2431